OPINION of the court

Per Curiam.

The respondent was admitted to practice by this court on March 28, 1951, under the name of David Miller Kahn. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm in part and dis-affirm in part the report of the Referee to whom the issues were referred for hearing and report. The respondent misapplies to confirm the findings of the Referee in toto.
The Referee sustained a charge that the respondent did not inform his clients that the real estate brokerage firm *99they were dealing with was owned by the respondent’s law partner, Marshall S. Goldman. The Referee further found that the respondent represented a corporation of which he was a one-third owner and that in the same transaction his law partner received-a mortgage broker’s fee. Other allegations of misconduct were not sustained by the Referee.
After .reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Referee. Accordingly, the petitioner’s motion is denied to the extent that it seeks to disaffirm part of the Referee’s report and is otherwise granted, and the respondent’s cross application to confirm the report is granted.
In determining an appropriate measure of discipline to be imposed, we are "mindful of the fact that the respondent did not receive any part of the brokerage commission, nor did he obtain, or stand to obtain, any benefit therefrom. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Mangano and Gibbons, JJ., concur.